Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 1 of 31 PageID #: 12658
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 2 of 31 PageID #: 12659
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 3 of 31 PageID #: 12660
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 4 of 31 PageID #: 12661
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 5 of 31 PageID #: 12662
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 6 of 31 PageID #: 12663
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 7 of 31 PageID #: 12664
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 8 of 31 PageID #: 12665
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 9 of 31 PageID #: 12666
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 10 of 31 PageID #: 12667
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 11 of 31 PageID #: 12668
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 12 of 31 PageID #: 12669
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 13 of 31 PageID #: 12670
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 14 of 31 PageID #: 12671
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 15 of 31 PageID #: 12672
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 16 of 31 PageID #: 12673
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 17 of 31 PageID #: 12674
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 18 of 31 PageID #: 12675
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 19 of 31 PageID #: 12676
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 20 of 31 PageID #: 12677
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 21 of 31 PageID #: 12678
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 22 of 31 PageID #: 12679
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 23 of 31 PageID #: 12680
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 24 of 31 PageID #: 12681
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 25 of 31 PageID #: 12682
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 26 of 31 PageID #: 12683




                                          ó
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 27 of 31 PageID #: 12684
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 28 of 31 PageID #: 12685
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 29 of 31 PageID #: 12686
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 30 of 31 PageID #: 12687




                                prima facie




                     Excluded
                                                           prima facie
Case 1:16-cv-04756-NGG-VMS Document 342 Filed 11/14/20 Page 31 of 31 PageID #: 12688
